Citation Nr: 1204362	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-24 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and G.H.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1976 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

In October 2011, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that VA has not completed its duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA).  The Veteran's DD 214 reflects that he served aboard the USS Dyess (DD-880).  The Veteran testified at the Travel Board hearing that in "roughly the fall of 1979" he injured his left shoulder while involved in an altercation while on liberty in Jacksonville, Florida.  (See Board hearing transcript, page 3).  He further testified that he was on the U.S.S. Dyess for 30 days with light duty due to the injury until the ship returned to New York.  (See Board hearing transcript, pages 8- 10.)   

The Board notes that the claims file includes a formal finding of unavailability for STRs, to exclude the Veteran's pre-enlistment examination.  It also includes a December 2009 response from the National Personnel Records Center, which reflects that no records were found for the Veteran at Brooklyn, New York Naval Hospital, Staten Island, New York Naval Hospital, and Groton Naval Hospital.  
The Veteran has given conflicting information as to when a left should injury occurred.  When he filed his claim in 1983, he indicated that the injury occurred in April 1979.  Private medical correspondence dated in November 1983 also notes an injury date of April 1979.  However, as noted above, the Veteran testified at the October 2011 Board hearing that the injury occurred in the fall of 1979 and he was subsequently given light duty for approximately one month.  The Board has reviewed the Veteran's service personnel records in an attempt to ascertain the dates when the U.S.S. Dyess was in port in 1979, or if the Veteran was given "light duty."  The Veteran's service personnel records reflect that the Veteran was on unauthorized absence from April 18, 1979 to April 25, 1979.  On May 10, 1979, he was given nonjudicial punishment and sentenced to 21 days of extra duty.  As the evidence reflects extra duty in May, and not light duty, the evidence does not support that the Veteran was injured in April 1979.  

The Board has also reviewed the Veteran's service personnel records for the fall of 1979.  The records reflect that the Veteran was on unauthorized absence from September 17 to 20, 1979, from September 24 to 25, 1979, and from October 5 to 6, 1979.  None of the records reflects light duty.  The Board also notes that if the Veteran was injured in an altercation while on unauthorized absence, application of 38 C.F.R. § 3.301 would be for consideration.  

Based on the Veteran's conflicting dates of injury, the Board finds that VA should attempt to obtain the command history for 1979 for the U.S.S. Dyess to determine when, if at all, the U.S.S. Dyess was in port in Jacksonville, Florida.  The Board finds that if the Veteran injured his left shoulder while in service, such an injury may be noted in the deck logs of the U.S.S. Dyess.  Thus, the Board finds that VA should attempt to obtain pertinent 1979 deck logs for the month or months during which the U.S.S. Dyess was in port in Jacksonville Florida in 1979 and for the immediate subsequent month of such port.  

The Veteran testified that he was seen by Dr. B. in the Bethesda facility in Minnesota for a "repair job" of his left shoulder.  He stated that the records were submitted to VA.  (See Board hearing transcript, page 12.)  The Veteran has been notified on numerous occasions as to what evidence is of record; the notifications do not include records from Dr. B.  In May 2011 and July 2011 correspondence, VA requested the Veteran to complete a VA Form 21-4142 for Bethesda Hospital in St. Paul, Minnesota.  The Veteran did not comply with this request.  (The Board notes that the Veteran submitted a VA Form 21-4142 in 2009; however, his name was misspelled, the date of surgery was not provided, and the provider's name was not listed).  The Veteran should be provided with one more opportunity to submit authorization for records from Dr. B. at Capitol Orthopedics and Bethesda Hospital for surgery in 1981.  (See November 1983 private medical correspondence from Dr. M.S. which reflects surgery by Dr. B. of Capitol Orthopedics in 1981.)  Thereafter, if the Veteran submits proper authorization, VA should attempt to obtain all pertinent records from Dr. B for the Veteran's left shoulder surgery in 1981.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for Dr. B. of Capitol Orthopedics and Bethesda Hospital pertinent to left shoulder surgery in 1981.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, and associate them, if any, with the claims file.  Notify the Veteran that, if he has such records, he should submit them to VA.

2.  Request the command history for the U.S.S. Dyess for April through December 1979.  After obtaining the command history, request, from the National Archives, or the appropriate repository, the deck logs for the month(s), if any, during which the U.S.S. Dyess was in port in Jacksonville, Florida, and for the next subsequent month.  Associate all obtained deck logs, if any, with the claims file.  If pertinent deck logs are not available, a formal finding of unavailability should be prepared and associated with the claims file

3.  Thereafter, after taking any other further development deemed necessary, readjudicate the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left shoulder disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


